  Case: 4:20-cv-00035-JAR Doc. #: 14 Filed: 05/18/20 Page: 1 of 3 PageID #: 33



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


       ROZINA JONES-WILLIAMS,                  )
                                               )
                   Debtor/Appellant,           )
                                               )
             vs.                               )          Case No. 4:20-cv-00035-JAR
                                               )
       KATHY A. SURRATT-STATES,                )
                                               )
                   Appellee,                   )
                                               )
            and                                )
                                               )
       CHAPTER 13 TRUSTEE                      )
       DIANA S. DAUGHERTY,                     )
                                               )
                   Trustee.                    )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Trustee Diana S. Daugherty’s Motion to Dismiss or

Remand Appeal Due to Lack of Ripeness. (Doc. 8.) Debtor/Appellant Rozina Jones-Williams

has not responded and the time to do so has passed. E.D. Mo. L.R. 4.01(B).

                                        Background

       On July 23, 2019, Jones-Williams filed a Voluntary Petition for Chapter 13 Bankruptcy.

(In re Rozina Jones Williams, No. 19-44555 (Bankr. E.D. Mo.) [hereinafter Jones Williams], Doc.

1.) On September 3, 2019, the Bankruptcy Court dismissed the case for failure to make planned

payments. (Jones Williams, Doc. 24.) On September 12, 2019, Jones-Williams moved to reinstate

her case, and on October 1, 2019, she moved to convert her Chapter 13 case to a Chapter 7 case.

(Jones Williams, Docs. 28, 30.) The Bankruptcy Court denied both motions two days later. (Jones

Williams, Doc. 34.)

                                                   1
  Case: 4:20-cv-00035-JAR Doc. #: 14 Filed: 05/18/20 Page: 2 of 3 PageID #: 34



          On October 15, 2019, Jones-Williams filed a “Motion for Rehearing of the Motion to

Reinstate Chapter 13.” (Jones Williams, Doc. 38.) Jones-Williams filed her Notice of Appeal,

initiating the case in this Court two days after that, on October 17, 2019. (Doc. 1.) Trustee argues

that this Court lacks jurisdiction because Jones-Williams’s notice of appeal was filed before the

Bankruptcy Court had entered a final appealable judgment. (Doc. 9.) She moves this Court to

dismiss the appeal or else remand it to the Bankruptcy Court to allow it to consider Jones-

Williams’s motion to reconsider. (Id.)

                                            Discussion

          Bankruptcy courts construe motions to reconsider as motions to alter or amend judgment

under Fed. R. Civ. P. 59(e) or motions for relief from judgment under Fed. R. Civ. P. 60. Sanders

v. Clemco Industries, 862 F.2d 161, 168 n.3 (8th Cir. 1988); see also In re Barger, 219 B.R. 238,

244 (8th Cir. BAP)), Fed. R. Bankr. P. 9023, 9024. Notices of appeal from a bankruptcy judgment

are not effective until the Bankruptcy Court enters an order disposing of the last post-trial motion.

Fed. R. Bankr. R. 8002(b)(2). Notices of appeal filed before the Bankruptcy Court enters its final

order should be dismissed or remanded for lack of jurisdiction. See In re Design Classics, Inc.,

788 F.2d 1384, 1387 (8th Cir. 1986) (holding that the district court did not abuse its discretion

when it denied the debtor’s motion to reconsider the district court’s dismissal of the debtor’s appeal

because it lacked jurisdiction while a motion to reconsider was still pending in the bankruptcy

court).

          The Court concludes that it does not have jurisdiction over Jones-Williams’s notice of

appeal because there is no final appealable judgment from which she could appeal. Until the

Bankruptcy Court rules on the pending motion to reconsider, there is no judgment which this Court




                                                      2
  Case: 4:20-cv-00035-JAR Doc. #: 14 Filed: 05/18/20 Page: 3 of 3 PageID #: 35



can review on appeal. The Court therefore lacks appellate jurisdiction and the case must be

remanded to the Bankruptcy Court. In re Design Classics, 788 F.2d at 1387.

       The Court notes that Trustee expresses a desire for a hearing in the Bankruptcy Court on

Jones-Williams’s motion to reconsider. (Doc. 8 at 5.) This Court will leave to the Bankruptcy

Court’s sound discretion any decision regarding how to resolve that motion accordingly.

       Accordingly,

       IT IS HEREBY ORDERED that Trustee Diana S. Daugherty’s Motion to Dismiss or

Remand Appeal Due to Lack of Ripeness (Doc. 8), is GRANTED.

       IT IS FURTHER ORDERED that this case is REMANDED to the Bankruptcy Court for

the Eastern District of Missouri.

       IT IS FINALLY ORDERED that all pending motions in this case are DENIED as moot.

       Dated this 18th day of May, 2020.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                                   3
